 In the MatterOfWEINBERGER SALES CO., INC.andUNITED DOCK&FRUITWORKERS UNION7 FOR AFFILIATION WITH THE C. I.O.Case No. R-2030AMENDMENT TOSECOND DIRECTION OF ELECTIONJanuary 16, 1941On November 27, 1940, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Second Directionof Election in the above-entitled proceeding,' directing that an elec-tion be held among certain employees of Weinberger Sales Co., Inc.,New Orleans, Louisiana, as early as possible but not later than thirty(30) days from the date of its Direction.The Board hereby amendsits Second Direction of Election,nunc pro tuneas of December 27,1940, by striking therefrom the words "not later than thirty (30) daysfrom the date of this Direction," and substituting therefor the words"not later than seventy-five (75) days from the date of thisDirection."128N L R B 154.29 N L R B., No 11.52-